19-13097

Internal Revenue Service
Attn: C. Castro, Revenue Officer
290 Broadway
New York, NY 10007

Bright Horizons Children's Centers LLC
Attn: John Casagrande, General Counsel
200 Talcott Ave.
South Watertown, MA 02472

Pelosi Wolf Effron & Spates LLP
Attn: Dennis P. Spates
233 Broadway, 22nd Floor
New York, NY 10279

B.E. Capital   Management Fund LP
Attn: Thomas   Braziel
15 East 67th   Street, 6th Floor
New York, NY   10065

Mintz & Gold LLP
Attn: Andrew R. Gottesman
600 Third Ave., 25th Floor
New York, NY 10016

Giordano Consulting Inc.
Attn: Angelo Michilli
160 Varick St.
New York, NY 10013

Wachtel Missry LLP
Attn: Steven J. Cohen
885 Second Ave., 47th Floor
New York, NY 10017

ConstranoRahn LLC
Attn: Joshua Rahn
363 Greenwich St., Apt. 4A
New York, NY 10013

E.J. York Inc.
336 West 37th St., Suite 970
New York, NY 10018

Robinson Brog Leinwand
Greene Genovese & Gluck, P.C.
Attn: Andrew Lolli
875 Third Ave., 9th Floor
New York, NY 10022

Jeffrey S. Rose
New York City Marshal
2426 Ralph Ave.
Brooklyn, NY 11234

Abe Shampaner
3 Binnington Ct.
East Brunswick, NJ 08816

Brett Shampaner
65-36 Wetherole St., Apt. 409
Rego Park, NY 10022

Schwartz Sladkus Reich Greenberg Atlas LLP
Attn: Lynn E. Judell
444 Madison Ave., 6th Floor
New York, NY 10022

Paychex, Inc.
225 West 34th St., Suite 700
New York, NY 10122

Taroff & Taitz LLP
1 Corporate Drive, Suite 102
Behemia, NY 11716

Inemer & Wolf LLP
Attn: Joe Wolf
1430 Broadway, Suite 1503
New York, NY 10018

Startel Solutions
40 West 37th St., Suite 805
New York, NY 10018

Fox Capital Group
383 Kingston Ave., Suite 337
Brooklyn, NY 11213

Zachter PLLC
Attn: Jeffrey Zachter
2 University Plaza
Hackensack, NJ 07601

C&H Financial Services Inc.
100 Jericho Quadrangle
Jericho, NY 11753
Oxygen Recovery Group
Attn: Mohsin Pometkar
1 Hillcrest Center Dr., Suite 314
Spring Valley, NY 10977

Yo Re Mi
221 Linden Blvd.
Brooklyn, NY 12226

Mark Yosef,
116 Nassau St., 5th Floor
New York, NY 10038

Con Edison
Cooper Station
P.O. Box 138
New York, NY 10276

Spectrum
2554 Broadway
New York, NY 10025

Nextiva
8800 East Chaparral Road, Suite 300
Scottsdale, AZ 85250

Verizon
1095 Avenue of the Americas
New York, NY 10036

Baby Fingers LLC
c/o Douglas A. Lobel, P.C.
25 West 43rd St.
New York, NY 10036

Chess at Three
1307-9 Madison Ave.
New York, NY 10007

Fresh Outlook Tutors, Inc.
Attn: Paul Carrano
124 West 72nd St., Unit 6A
New York, NY 10023

Espanate LLC
Attn: Michelle Ruiz Burden
2095 Broadway, Suite 504
New York, NY 10023

Nationwide Insurance
One Nationwide Plaza
Columbus, OH 43215

Travelers Indemnity Company
One Tower Square
Hartford, CT 06183

Travelers Co. Inc.
485 Lexington Ave., 8th Floor
New York, NY 10017

NYS Office of Child and Family Services
New York City Regional Office
80 Maiden Lane, 23rd Floor
New York, NY 10038

NYC Department of Health and Mental Hygiene
Attn: Simone C. Hawkins
125 Worth St., 3rd Floor
New York, NY 10013

NYS Department of Labor Building 12
W.A. Harriman Campus
Albany, NY 12240

NYS Workers Compensation Board
111 Livingston St., 22nd Floor
Brooklyn, NY 11201

NYS Workers Compensation Board,
215 West 125th St.
New York, NY 10027

NYS Department of Taxation and Finance
Bankruptcy Section
P.O. Box 5300
Albany, NY 12205

MPH-1 The Edge LLC
c/o Madison Marquette Retail Services
2001 Pennsylvania Ave., N.W.
Washington, DC 20006

99 John St., LLC
c/o Rockrose Development Corp.,
Attn: General Counsel
15 East 26th St., 7th Floor
New York, NY 10010
